43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur H. BLITZ, Substitute Trustee, Plaintiff Appellee,v.Richard S. DATES, Defendant Appellant,andSelma L. Dates, Defendant.
No. 94-1808.
United States Court of Appeals, Fourth Circuit.
Nov. 10, 1994.Submitted:  October 18, 1994Decided:  November 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-94-1189-PJM)
Richard S. Dates, appellant Pro Se.  Arthur H. Blitz, Paley, Rothman, Goldstein, Rosenberg & Cooper, Bethesda, MD, for appellee.
D.Md.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal from an order of the district court remanding the underlying action to state court.  We dismiss the appeal for lack of jurisdiction.  The action was removed pursuant to 28 U.S.C. Sec. 1441 (1988).  "An order remanding a case to the State Court from which it was removed is not reviewable on appeal or otherwise," with certain exceptions not applicable here.  28 U.S.C. Sec. 1447(d) (1988).


2
Therefore, we dismiss the appeal.  Appellee's request for sanctions pursuant to Fed.  R.App. P. 38 is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.